ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-073, concluding that BENJAMIN C. WEINER of LIVINGSTON, who was admitted to the bar of this State in 1986, should be reprimanded for violating RPC 8.2(a) (a lawyer shall not make a statement that the lawyer knows to be false or with reckless disregard as to its truth or falsity concerning the qualifications of a judge), and good cause appearing;
It is ORDERED that BENJAMIN C. WEINER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.